Motion Granted; Judgment Reversed and Remanded in Part and Affirmed in
Part; and Memorandum Opinion filed August 7, 2018




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-18-00330-CV

 IN THE INTEREST OF K.T.A.M., AKA K.A; V.R.A.M., AKA V.A.; AND
                L.A.A.M., AKA L.A., CHILDREN

                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-05210J

                  MEMORANDUM                          OPINION
      This accelerated appeal arises from a final decree in a suit in which
termination of the parent-child relationship was at issue. See Tex. Fam. Code Ann.
§ 109.002(a-1) (West 2014 & Supp. 2017). The appellant, I.J.A.S., is the alleged
father of the three children at issue in this case.

      On July 30, 2018, appellee the Texas Department of Protective & Family
Services (“the Department”) filed an unopposed motion for disposition of this appeal
under Texas Rule of Appellate Procedure 42.1(a)(2). Rule 42.1(a)(2) provides:
      In accordance with an agreement signed by the parties or their attorneys
      and filed with the clerk, the court may:

      (A)   render judgment effectuating the parties’ agreements;

      (B)   set aside the trial court’s judgment without regard to the merits
            and remand the case to the trial court for rendition of judgment
            in accordance with the agreements; or

      (C)   abate the appeal and permit proceedings in the trial court to
            effectuate the agreement.

Tex. R. App. P. 42.1(a)(2).

      The Department’s motion states the parties have agreed to a reversal of only
that portion of the decree that terminates appellant’s parental rights and remand to
the trial court for a new trial on only that issue. Attached to the motion is the
agreement between the Department, appellant, and John Maisel, the children’s
attorney ad litem, providing for such reversal and remand. The agreement is signed
by the Department’s counsel, appellant’s appointed counsel, and Maisel. The
Department asks us to render judgment effectuating the parties’ agreement. Tex. R.
App. P. 42.1(a)(2)(A).

      We GRANT the Department’s motion and render judgment that Paragraph
10 of the judgment signed by the associate judge on March 6, 2018, and adopted by
the district judge on March 28, 2018, is REVERSED, and the Department’s cause
of action for termination of the parental rights of the respondent named in that
paragraph is REMANDED for a new trial. The judgment is in all other respects
AFFIRMED.


                                  PER CURIAM


Panel consists of Justices Christopher, Jamison, and Brown.

                                         2